Estate of Lipin v Lipin (2019 NY Slip Op 03897)





Estate of Lipin v Lipin


2019 NY Slip Op 03897


Decided on May 16, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2019

Gische, J.P., Kahn, Gesmer, Moulton, JJ.


153731/18 -9336 9335 9334

[*1]Estate of Theodore Lipin, et al., Plaintiffs-Respondents,
vJoan C. Lipin, Defendant-Appellant.


Joan C. Lipin, appellant pro se.
Allegaert Berger & Vogel LLP, New York (Lauren J. Pincus of counsel), for respondents.

Orders, Supreme Court, New York County (Shlomo S. Hagler, J.), entered on or about January 4, 2019, which, inter alia, denied pro se defendant Joan C. Lipin's cross motion to dismiss plaintiffs' motion for summary judgment in lieu of complaint, her motion to dismiss the action with prejudice, and her motion for contempt, unanimously affirmed, without costs.
Supreme Court denied defendant's motions as "incomprehensible and lacking any basis in law or fact," and defendant presents no reason to disturb that determination on appeal. The appeal is, in large part, an apparent effort to relitigate failed claims asserted by defendant, as the plaintiff, in Lipin v Danske Bank (2014 NY Slip Op 32694[U] [Sup Ct, NY County 2014]), a case whose dismissal we affirmed in 2016 (Lipin v Hunt, 137 AD3d 518 [1st Dept 2016], appeal dismissed 27 NY3d 1053 [2016]).
We reject defendant's stated effort to shoehorn an alleged appeal from a January 2, 2019 order in Lipin v Danske Bank into this appeal.
This action is timely (see CPLR 5014[1]). Defendant failed to present grounds for holding any attorney in contempt or in violation of Judiciary Law § 487. To the extent defendant purports to offer factual support for arguments, she cites only her own prior, unproven allegations.
We have considered defendant's remaining arguments and find them without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2019
DEPUTY CLERK